Citation Nr: 9902768	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for leukemia as a result of 
exposure to toxic chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Regional 
Office (RO), that denied the veterans claim of service 
connection for leukemia as a result of exposure to toxic 
chemicals.  


FINDINGS OF FACT

1.  Leukemia is not shown during service and there is no 
medical evidence linking the veterans leukemia to reported 
toxic chemical exposure during service.  

2.  The claim of service connection for leukemia as a result 
of exposure to toxic chemicals is not well grounded, and VA 
has no duty to assist the veteran in the development of facts 
pertinent to her claim, to include obtaining an IME.  


CONCLUSION OF LAW

The claim of service connection for leukemia as a result of 
exposure to toxic chemicals is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that her claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

If the disorder is leukemia, service connection may be 
granted if it is manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The veteran contends that she has leukemia that is the result 
of exposure to hazardous toxic chemicals during her period of 
military service.  

A review of the data reveals that the veterans service 
occupational specialty was an aviation support equipment 
technician.  A service occupational reproductive 
questionnaire, completed in April and July 1990, indicates 
that the veteran worked as a mechanical electrician on a 
shop floor until four months into her pregnancy, when she 
was then placed in an office.  She affirmatively indicated 
that she did not work with reproductive hazards.  The 
questionnaire also acknowledged that the veteran had not been 
exposed to chemical spills or exposures above permissible 
limits.  

The veterans service medical records indicate that by March 
1992, a portion of her medical records had apparently been 
lost.  The available service medical records include dental 
records from 1988, shortly after she entered service, along 
with medical records from the 1990 through 1992.  A review of 
the remaining service medical records, which include 
laboratory findings, shows that they are entirely negative 
for complaints, findings or diagnoses referable to leukemia.  

Private medical records in February 1996 reveal that the 
veteran received treatment for complaints of bruising easily, 
increased gum bleeding, increased blood flow with 
menstruation, and a six-month history of worsening headaches.  
It was reported that an initial blood draw had revealed 
increased blasts in the veterans peripheral blood with 
anemia and thrombocytopenia.  It was reported that clinical 
findings revealed acute promyelocytic leukemia and 
chemotherapy was begun.  

The record shows that the veterans service medical records 
are negative for evidence of leukemia.  Acute promyelocytic 
leukemia is first shown in February 1996, approximately three 
years and seven months after her discharge from service.  In 
this regard, it must be concluded that leukemia is not shown 
during the veterans period of service or within one year 
after service, and is first shown several years after 
service.  In January 1998, the RO requested that the veteran 
provide specificity concerning her reported service toxic 
chemical exposure.  It is important to note though that she 
has offered no specific data concerning reported toxic 
chemical exposure during service, and there is no evidence 
that shows that she was exposed to toxic chemicals during 
service.  

The veteran contends that in March 1996, private physician 
reported that she had an abnormal chromosome that was the 
result of exposure to high doses of radiation or hazardous 
chemicals.  Review of the private medical records from that 
time frame is negative for any such opinions or conclusions.  
Further, there is absolutely no medical evidence that shows a 
medical nexus or etiological relationship between the 
veterans leukemia and an incident of service.  While the 
veteran has alleged an etiological relationship between her 
leukemia and exposure to hazardous chemicals during service, 
she is not competent to provide such medical nexus.  
Espiritu, 2 Vet. App. at 494.  

There is no medical evidence of leukemia during service or 
within one year after service.  There is also no competent 
medical evidence linking leukemia to service or any inservice 
event.  The Board is compelled to conclude that the claim of 
service connection for leukemia as a result of exposure to 
toxic chemicals, is not well grounded.

Some of the veterans service medical records were apparently 
lost during service.  No other records during service reveal 
leukemia and those records could not demonstrate the 
relationship between her reported toxic chemical exposure and 
her condition today. See Wade v. West, 11 Vet. App. 302 
(1998).

It has been requested that an independent medical expert be 
procured to respond to the controversy that is presented in 
this case.  The Board may obtain an additional medical 
opinion from an independent medical expert when a medical 
complexity or controversy is presented.  38 C.F.R. § 
20.901(d) (1998).  However, there is no medical evidence 
linking the veterans leukemia to service, and as no 
competent medical evidence or medical nexus is of record, 
this case does not present a complex or controversial medical 
question warranting an IME.  Moreover, because the claim is 
not well grounded, VA has no duty to assist the appellant in 
the development of facts pertinent to her claim, to include 
obtaining an IME.  



ORDER

Service connection for leukemia as a result of exposure to 
toxic chemicals is denied.




		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
